Mr. Presiding Justice O’Connor dissenting: In my opinion the contract entered into for the construction of the sewer, between the Sanitary District of Chicago and the Illinois Improvement and Ballast Company, is not rendered invalid or void by virtue of section 3 of chapter 102, of Cahill’s Statutes, on the ground that Schmidt, the treasurer of the Sanitary District, was an officer and stockholder of the Improvement Company. That section, which was enacted in 1872, provides that: “It shall not be lawful for any person, now or hereafter holding any office, either by election or appointment * * * to become in any manner interested, either directly or indirectly, in his own name or in the name of any other person or corporation, in any contract, or the performance of any work in the making or letting of which such officer may be called upon to act or vote. * * * And any and all contracts made and procured in violation hereof, shall be null and void.” It will be noticed that the provision of the section above quoted renders those contracts invalid and void only where the public official may vote or act in the making or letting of any contract in which he is interested. The Act does not prohibit a public official from being interested in any public contract, but only in those public contracts in which he may be called upon to act or vote in his official capacity. There are many public contracts entered into in this State, which, under the law, can only be accomplished by the public official voting. Another class of public contracts, the law provides, shall be executed merely by the act of the proper public officials. And the statute under consideration was aimed at both classes of contracts, but only prevented those public officials from being interested in public contracts where they might vote or act in the making or letting of the contract. In the instant case, the affairs of the Sanitary District of Chicago are conducted by its board of trustees, sec. 4, ch. 42, of the Act of May 29, 1889, Cahill’s Ill. St. If 340, so that its contracts are authorized to be made only by the trustees. Schmidt, as treasurer, could not vote or act in the making or letting of a contract. The most that he could do, under any circumstance, would be to advise or give information to the trustees. There is no conceivable way that he could vote or act in the making or letting of a contract on behalf of the Sanitary District. He was the treasurer of the district, appointed by the trustees, and the rules of that body made him the financial adviser of that board, but anything that he might do in reference to any contract could not be so construed as to be within the provision of the section in question. No officer of the State of Hlinois and no officer of any city or other municipality is prohibited from entering into contracts with the Sanitary District of Chicago, by virtue of that section, except only the trustees of the Sanitary District itself. As Judge Pound said In re Village of Kenmore, 59 N. Y. Misc. 388, 110 N. Y. Supp. 1008, “I am of the opinion that the action of the board of trustees * * * has legal sanction, and that the law, rather than the trustees, should be the subject of adverse criticism in this connection.” Of course, the law should not permit a person occupying the position of treasurer of the Sanitary District of Chicago to be interested in a construction company which was constructing a sewer for the district, but this is a question for the legislature. In my opinion, what I have said finds support in other enactments of the legislature. Paragraph 36, ch. 24, Cahill’s. Stat, provides that no alderman of any city shall be directly or indirectly interested in any contract to which the city is a party. And in 1911 and again in 1917, the legislature passed two acts in reference to Sanitary Districts, and in each of them it is provided that “no trustee or employee of such district shall be directly or indirectly interested in any contract” of the district. Paragraphs 295, 318, ch. 42, Cahill’s Stat. It will be noticed that these sections do not limit the invalidity of contracts to those in which the alderman, trustee or employee may be called upon to vote or act. There is no such qualification, but, on the contrary, all aldermen, all trustees, and even all employees under the two latter Acts are barred from being interested in any contract with the municipality.